—Application by the *501appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 4, 1987 (.People v Brown, 130 AD2d 500), affirming a judgment of the Supreme Court, Queens County, rendered May 31, 1984.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.